Citation Nr: 0413081	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-24 985A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana




THE ISSUE

Eligibility to Department of Veterans Affairs medical care.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1960 to August 
1964.

This appeal arises from a May 2003 denial of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Shreveport, 
Louisiana.  In this decision, the VAMC determined that the 
veteran was ineligible for VA medical care.


REMAND

In his notice of disagreement (NOD) received in June 2003 and 
substantive appeal received in September 2003, the veteran 
indicated that while he had annuities, he would not have 
access to these funds until some point in the future.  He 
also noted in the NOD that he had lost a substantial amount 
of funds from these annuities due to a decline in the stock 
market.  Unfortunately, the veteran has not provided any 
detailed information regarding his financial status to VA.  

According to VA regulations at 38 C.F.R. § 17.36, veteran 
claimants are broken down into eight priority groups in 
determining priority and eligibility for VA treatment.  The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority: 

(1)	Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-
connected disabilities or unemployability.
(2)	Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-
connected disabilities.
(3)	Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on 
one or more service-connected disabilities; veterans 
who were discharged or released from active military 
service for a disability incurred or aggravated in the 
line of duty; veterans who receive disability 
compensation under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is suspended 
pursuant to 38 U.S.C.A. § 1151, but only to the extent 
that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151, veterans whose 
entitlement to disability compensation is suspended 
because of the receipt of military retired pay; and 
veterans receiving compensation at the 10 percent 
rating level based on multiple noncompensable service-
connected disabilities that clearly interfere with 
normal employability.
(4)	Veterans who receive increased pension based on 
their need for regular aid and attendance or by reason 
of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the 
Chief of Staff (or equivalent clinical official) at the 
VA facility where they were examined.
(5)	Veterans not covered by 38 C.F.R. § 17.36(b)(1) 
through (b)(4) of this section who are determined to be 
unable to defray the expenses of necessary care under 
38 U.S.C.A. § 1722(a).
(6)	Veterans of the Mexican border period or of World 
War I; veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in 
the Southwest Asia theater of operations during the 
Gulf War, or for any illness associated with service in 
combat in a war after the Gulf War or during a period 
of hostility after November 11, 1998; and veterans with 
0 percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.
(7)	Veterans who agree to pay to the United States the 
applicable copayment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous 
year constitutes "low income" under the geographical 
income limits established by the U.S. Department of 
Housing and Urban Development for the fiscal year that 
ended on September 30 of the previous calendar year.  
See 42 U.S.C.A. § 1437a(b)(2).
(8)	Veterans not included in priority category 4 or 7, 
who are eligible for care only if they agree to pay to 
the United States the applicable copayment determined 
under 38 U.S.C.A. § 1710(f) and 1710(g). 

Beginning January 17, 2003, VA will enroll all priority 
categories of veterans except that those veterans in Priority 
Group 8, who either were not in an enrolled status on January 
17, 2003 or who requested disenrollment after that date.  
These veterans are not eligible to be enrolled.  38 U.S.C.A. 
§§ 1710, 1721; 38 C.F.R. § 17.36(c)(2).

Under 38 C.F.R. § 17.36(d)(1), VA must provide a veteran 
requesting VA healthcare benefits with a VA Form 10-10EZ 
(Application for Health Benefits) for completion.  The 
veteran submitted such a form in April 2003.  However, he did 
not submit Section II of this form.  This section would have 
provided his financial information.  

According to the provisions of 38 C.F.R. § 17.36(d)(6), VA 
must provide a claimant with notification of his enrollment 
status and to what priority group he was assigned.  See 
38 C.F.R. § 17.36(b).  This decision must be based on all 
evidence available to VA.  The notification of this decision 
must be done by letter, inform the claimant of VA's reasons 
and bases for its decision, and inform him of his appellate 
rights.  See also 38 C.F.R. § 17.36(d)(2), (4).

In the current case, the veteran could be eligible under 
Priority Groups 5 and 7 if he met the financial criteria.  
Unfortunately, VA did not provide him with notification of 
this criteria or the need to submit financial information to 
confirm his eligibility.  The only discussion of the 
veteran's financial status provided by VA was in the 
Statement of the Case (SOC) of July 2003 that merely stated 
the veteran "has provided financial information that places 
him in Priority Group 8."  However, a review of the claims 
file fails to reveal any financial information was submitted 
by the veteran, nor does the SOC give specific reference what 
information was reviewed.  Under the circumstances, this case 
must be remanded so that the VAMC can provide all required 
development and an adequate reasons and bases for its 
determination. 

On remand, the veteran should be provided another VA Form 10-
10EZ, requested to complete Section II, and submit this 
information to VA.  He should be informed that his failure to 
provide this information could result in an adverse decision.  
VA should also provide him with the financial thresholds 
under Priority Groups 5 (at 38 U.S.C.A. § 1722(a)) and 7 (at 
42 U.S.C.A. § 1437a(b)(2)) at which he would be eligible for 
VA medical care.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Contact the veteran, provide him with a 
complete VA Form 10-10EZ and request that he 
fully complete it to include Section II.  
Inform him that information in Section II is 
required if he wishes VA to conduct a 
financial assessment to determine if he his 
eligible for VA medical care in Priority 
Groups 5 and 7.  Apprise the veteran of the 
financial thresholds under Priority Groups 5 
(at 38 U.S.C.A. § 1722(a)) and 7 (at 
42 U.S.C.A. § 1437a(b)(2)) at which he would 
be eligible for VA medical care.  All 
evidence and/or responses received must be 
incorporated into the claims file.

2.  Then, readjudicate the veteran's 
claim for eligibility to VA medical care, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he should 
be furnished a Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




